Citation Nr: 0712930	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-32 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic low back pain with radiculopathy and 
degenerative disc and joint disease.

2.  Entitlement to an initial disability rating in excess of 
20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 
20 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued a 40 disability rating for the 
veteran's chronic low back pain with radiculopathy and 
degenerative disc and joint disease, and granted service 
connection for radiculopathy of the right and left lower 
extremities as part and parcel of the lumbar spine claim, 
assigning 20 percent disability ratings for both, effective 
February 10, 2004.  As this does not represent the highest 
possible benefit, these issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with the 
record.  

In a February 2003 rating decision, the RO denied claims for 
service connection for arthritis of the knees, hips and 
ankles.  The veteran appealed this decision and it was 
combined with the present appeal.  However, in his Travel 
Board hearing, the veteran withdrew his appeal of these 
issues.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b),(c) (2006). 


FINDINGS OF FACT

1.  The veteran's chronic low back pain with radiculopathy 
and degenerative disc and joint disease is not characterized 
by unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

2.  Radiculopathy of the right lower extremity is equivalent 
to no more than moderate incomplete paralysis of the sciatic 
nerve.

3.  Radiculopathy of the left lower extremity is equivalent 
to no more than moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for chronic low back pain with radiculopathy and 
degenerative disc and joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237-5243 
(2006).

2.  The criteria for a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8720 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for radiculopathy of  the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8720 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, December 2002, June 2003, June 2004 and March 
2006 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006.  However, in light of the Board's 
determination that the criteria for increased evaluations 
have not been met, no effective date or disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, supra 
in deciding this issue.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, a transcript of the 
veteran's Travel Board hearing testimony and lay statements 
have been associated with the record.  The veteran indicated 
that he was treated by a chiropractor.  In June 2004, VA sent 
the veteran a notice requesting authorization and consent to 
obtain these records.  The veteran did not provide the 
requested authorization, and in a July 2004 statement, the 
veteran indicated he had submitted all paperwork.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

On the occasion of the above-described hearing, the veteran 
contended that a disability rating in excess of 40 percent 
should be assigned for his service-connected back disability 
to reflect more accurately the severity of his 
symptomatology.  The veteran pointed out that he experiences 
recurring pain in his back and incapacitating episodes.

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243 (2006).  Diagnostic Code 
5237 contemplates lumbosacral strain and Diagnostic Code 2543 
contemplates intervertebral disc syndrome.  Regarding 
Diagnostic Code 5237, the current Diagnostic Codes 5235 to 
5243 are to be rated in accordance with the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula), unless Diagnostic Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Incapacitating 
Episodes).  

Under the General Formula, for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent disability 
rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 60 
percent disability rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006).

A July 2003 VA spine examination report reflects that the 
veteran had a flat back, lateral flexion of 30 degrees to the 
left and 20 degrees to the right, rotation to the left of 40 
degrees and to the right of 35 degrees, extension of 20 
degrees and flexion of 50 degrees, all with significant pain.  
Strength to the lower extremities was 5/5 bilaterally and 
there were no deep tendon reflexes.  Straight leg raise was 
90 degrees both sitting and supine.  Contemporaneous x-rays 
revealed that vertebral body heights were preserved with 
slight scalloping of superior endplates at L3 and L4, there 
was narrowing of intervertebral discs, worse at L4-5 and 
moderate L5-S1, and mild hypertrophy and sclerosis of 
articular facets at L4-5 and L5-S1.  This resulted in slight 
narrowing of intervertebral foramina at this level.  There 
was no significant spondylolythesis and posterior elements 
were otherwise unremarkable.  The impression was degenerative 
disc disease with facet hypertrophy at L4-5 and L5-S1.  

A November 2003 VA treatment record reflects the veteran had 
low back pain secondary to his degenerative disc disease.  He 
had full range of motion of all his major joints.  A February 
2004 private medical report reflects that the veteran could 
ambulate with nonantalgic and non-myelopathic gait, but did 
walk with a cane.  He could heel-toe walk without difficulty 
and had forward flexion to the tibia and extension of 10 
degrees.  Deep tendon reflexes were 1+ and symmetric, and 
motor examination was 5/5 in all major muscle groups.  The 
clinical impression was degenerative lumbar spine with disc 
space narrowing and L4-5.  An April 2004 VA medical report 
reflects that the veteran had back pain which was 9/10 in 
severity, but did not wake him up or bother him at night.  
His reflexes were absent in the lower extremities, straight 
leg test was negative, his strength was 5/5 throughout.   
Lumbar range of motion was decreased in flexion with 
significant pain inhibition, and extension was within normal 
limits.  An x-ray reveled that the veteran had degenerative 
disc disease throughout the lumbar spine, most prominent at 
the L4-5 level with significant right lateral recess stenosis 
and right greater than left foraminal stenosis.  This was due 
to a bulging annulus, more prominent on the right side, as 
well as osteophytes.  The assessment was lumbar axial pain 
without any significant radiation with some restriction in 
range of motion.
 
The evidence of record clearly weighs against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's lumbar spine disability.  The impression from the 
July 2003 VA spine examination, based on contemporaneous x-
ray, was degenerative disc disease with facet hypertrophy at 
L4-5 and L5-S1.  The November 2003 VA treatment record shows 
that the veteran had full range of motion of all his major 
joints and the April 2004 record reflects that the veteran 
had lumbar axial pain with some restriction in range of 
motion.  None of these examiners diagnosed the veteran with 
unfavorable ankylosis of the entire lumbar spine.  Therefore, 
in accordance with the General Formula, a higher rating is 
not warranted under Diagnostic Code 5237.

Even with consideration of 38 C.F.R. §§ 4,40, 4.45, and 4.59, 
factoring in the holding in DeLuca, supra, and resolving all 
doubt in the veteran's favor, the evidence of record warrants 
no more than a 40 percent disability since pain has already 
been considered in his assigned rating, and he has no 
diagnosis of ankylosis.

The RO rated the veteran's back disability under 
intervertebral disc syndrome as well.  Intervertebral disc 
syndrome is evaluated either under the General Formula or 
under the Formula for Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  Under the Formula for 
Incapacitating Episodes, a 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the prior 
twelve months.  A 60 percent disability rating is warranted 
with showing of incapacitating episodes having a total 
duration of at least six weeks in the past twelve months.  
The regulation defines an incapacitating episode as a period 
of acute signs and symptoms that requires bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5243 (2006).  

At the time of the aforementioned hearing, the veteran's 
friend reported that he had severe back pain and needed to 
use a heating pad on his back every day for about two hours 
due to the pain in his back.  However, as these periods were 
not prescribed by a physician in the course of treatment of 
his back problems, they do not qualify as incapacitating 
episodes under the regulation, and he does not qualify for a 
60 percent disability evaluation under the criteria for 
incapacitating episodes.  There is no indication in the 
record that the veteran was prescribed periods of bed rest by 
a physician.  

The current criteria for rating disabilities of the spine 
provides for a separate evaluation for any associated 
objective neurological abnormalities.  Regarding the 
neurological component of the veteran's back disability in 
the present case, the Board notes that, in a July 2004 rating 
decision, the RO granted separate 20 percent disability 
ratings for radiculopathy of the right and left lower 
extremities, effective February 10, 2004.  

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
8720 is analogous to impairment of the sciatic nerve.  Under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 8720 is 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8720, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8720 (2006).

A February 2004 private physician's medical record reflects 
that the veteran had leg pain which occurred regularly, with 
the right greater than the left, going from his posterior 
buttock to this posterior lateral thigh and lateral calf and 
down to the lateral aspect of his ankle.  He reported that he 
got numbness and tingling as well as 


some weakness in his lower extremities, right greater than 
left.  He did not have bowel or bladder incontinence.  A 
March 2004 VA medical record reflects that the veteran had 
pain across his very low back and across the sacrum which 
radiated along his right buttock and into his calf.  The 
examiner indicated that his pain was not significantly 
radicular.  

Prior to February 10, 2004, there is no indication in the 
record that the veteran had objective neurological 
abnormalities such as to warrant a separate rating.  As of 
February 10, 2004, the veteran's radiculopathy symptoms are 
evaluated at the 20 percent level for moderate incomplete 
paralysis of the sciatic nerve.  In order for the next higher 
rating of 40 percent disabling, there would need to be 
moderately severe incomplete paralysis.  The findings from 
the February 2004 private medical records indicate that the 
veteran had pain and numbness, but did not have any 
incontinence.  The March 2004 medical record indicated that 
the veteran did not have any significant radiation beyond the 
buttock, and that his pain was not significantly radicular.  
These records fail to show that the veteran's radiculopathy 
of lower extremities is moderately severe.  

There is no evidence of record that the veteran's service-
connected back disability and its associated radiculopathy of 
the right and lower extremities, cause marked interference 
with employment, or necessitate frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  

Thus the preponderance of the evidence is against ratings in 
excess of 40 percent for the veteran's service-connected 
chronic low back pain with radiculopathy and degenerative 
disc and joint disease, and ratings in excess of 20 percent 
for the left and right lower extremities.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

A disability rating in excess of 40 percent for chronic low 
back pain with radiculopathy and degenerative disc and joint 
disease is denied.

A disability rating in excess of 20 percent for right lower 
extremity radiculopathy is denied.

A disability rating in excess of 20 percent for left lower 
extremity radiculopathy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


